Citation Nr: 1243902	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO. 08-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sterility, to include as secondary to service-connected residuals of chronic, recurrent epididymitis (hereinafter epididymitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1970 to October 1971. He subsequently had service in the United States Army Reserve. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board previously remanded the case in April 2011, then noting that the Veteran in August 2007, in contact with the RO as recorded on a VA Form 119 (Report of Contact), had clarified that he was seeking Special Monthly Compensation (SMC) based on loss of use of a creative organ. The RO has developed and adjudicated the case as one for service connection. The Board accordingly referred to the RO the issue of entitlement to SMC based on loss of use of a creative organ, pursuant to 38 U.S.C.A. § 1114(K) (West 2002) and 38 C.F.R. § 3.350(a)(1). The record does not reflect that action has yet been taken on the SMC claim, and hence it is again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board in November 2011 remanded the case for a medical examination addressing the question of the Veteran's infertility and whether this was attributable to the Veteran's episodes of epididymitis which occurred and were treated in service. The examiner was to address whether the Veteran was sterile, with sperm count testing conducted, and if sterile whether this was at least as likely as not causally related to the Veteran's in-service epididymitis. 

Upon that remand the Veteran was afforded a laboratory work-up in April 2011 which reportedly included an andrology work-up reflecting that no sperm was present in the semen sample tested. A VA examination conducted in December 2011 to address the Veteran's claim, informed by the examiner's review of the claims file. The examiner noted that the Veteran had epididymitis episodes in service for which he was treated with twice antibiotics, and that post service in 1974 he fathered a child, and subsequent to fathering this child he had one more episode of epididymitis. The Veteran informed that he remarried in 1990 but that he has been unable to have children during this (current) marriage. He further informed that he had been told by a doctor during his current marriage that his tubes were scarred, and that it was possible to perform surgery, but the Veteran did not want to undergo surgery. The Veteran reported at the December 2011 examination that he does produce an erection and does ejaculate. He also then denied any history of sexually transmitted diseases. 

The December 2011 examiner reasoned that because he produced semen his seminal vesicles were patent. He also noted that the Veteran did father a child in 1974 following service. The examiner therefore concluded that the Veteran's infertility was not at least as likely as not related to service or to epididymitis episodes in service. 

However, the December 2011 examiner also noted that there were multiple possible etiologies of the Veteran's azoospermia and that the Veteran had not undergone a complete medical evaluation for his azoospermia. It appears to the Board that the December 2011 examination has raised questions that it has failed to adequately answer by failing to obtain a complete medical work-up for his azoospermia. For example, does the Veteran produce sperm that are being properly ejaculated? Might scarring in pertinent anatomical parts or other deformity have occurred in service as a result of epididymitis or its treatment or other cause, but progressed post service, so that the Veteran could father a child in 1974 but cannot currently as a result of scarring or deformity that began in service? Might sperm quality have been impacted by epididymal infections in service, and then degraded further subsequently to the point of current infertility?

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Accordingly, remand for a complete medical evaluation for the Veteran's azoospermia/infertility is in order. 

Because the Veteran's epididymitis is service connected, the examiner should also address questions of secondary service connection, based on causation or aggravation of sterility by epididymitis, regardless of service incurrence. 38 C.F.R. § 3.310 (2012). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should again be afforded the opportunity to provide additional evidence or argument in furtherance of his claim. 

2. . Obtain and associate with the claims file VA or private records of treatment pertinent to the claim which have not yet been obtained and associated with the claims file, with the Veteran's authorization and assistance, as appropriate.

3. Thereafter, afford the Veteran a complete infertility/azoospermia work-up and examination for compensation purposes, by an appropriate male fertility specialist, to addressed questions of the Veteran's current infertility and etiology as may be related to episodes of epididymitis in service, or as otherwise related to service-connected epididymitis. This should be a physician other than the examiner who conducted the December 2011 VA examination for compensation purposes (to avoid the potential for bias based on opinions already provided in December 2011). The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments, as well as findings upon current tests and examinations. To the extent credible and medically supportable, other evidence, to include lay statements (if within the purview of lay competence), may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that the current examination is required because the December 2011 VA examiner for compensation purposes noted that a complete azoospermia/infertility work-up had not been conducted, and provided this as a basis for the opinion that it was at least as likely as not that the Veteran's claimed infertility was related to multiple episodes of epididymitis in service. However, such absence of a complete work-up would be a reason for not providing an opinion until such work-up was conducted, not a basis of support for an etiology opinion. 

b. The examiner is to note pertinent details in the Veteran's history, including epididymitis episodes in service with antibiotic treatments in service, the Veteran having fathered a child post service in 1974, the Veteran having another episode of epididymitis after fathering that child, the Veteran having remarried in 1990, and the Veteran having been unsuccessful in having a child in his marriage beginning in 1990, and a physician reportedly informing that tubal scarring was present which could be addressed surgically, but with the Veteran declining to undergo surgery. The examiner should also note the results of andrology laboratory testing in April 2011, and the findings and opinions of the VA examiner for compensation purposes in December 2011.

c. Examiner should assure that a complete infertility/azoospermia work-up is conducted. Questions pertinent to this case, to include the following, should be answered: 

(1) What are the likely causes of infertility in this case?

(2) Does the Veteran produce sperm that are being properly ejaculated? 

(3) Might scarring in pertinent anatomical parts or other deformity have occurred in service as a result of epididymitis or its treatment or other cause, but progressed post service, so that the Veteran could father a child in 1974 but cannot currently as a result of scarring or deformity that began in service? 

(4) Might sperm quality have been impacted by epididymal infections in service, and then degraded further subsequently to the point of current infertility?

d. Based on this work-up, and additional examination or testing or evaluation, and review of the veterans' relevant history as reported and as reflected in pertinent records, the examiner should address any additional pertinent questions presented in this case, particularly questions of likely etiology if any condition identified as causal of infertility in this Veteran.

e. For any condition identified as likely to have resulted in infertility in this Veteran, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the condition developed in service including as related to epididymitis, or is otherwise causally related to service.

f. The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sterility was caused or aggravated (permanently increased in severity) by the Veteran's epididymitis (regardless of whether this occurred in, because the Veteran's epididymitis is itself already service-connected). 

g. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Thereafter, readjudicate the remanded claim de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


